Citation Nr: 0205176	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-48 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to service connection for respiratory 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a joint disability, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for numbness of the 
upper extremities, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a cognitive 
disability, to include as due to an undiagnosed illness.

7.  Whether a notice of disagreement was timely filed with 
respect to the denial of service connection for bilateral 
lower extremity numbness, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1989 to January 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Chicago, Illinois.

When this case was before the Board in October 1999, it was 
remanded for further RO actions, to include issuance of a 
statement of the case on the matter of whether a timely 
notice of disagreement had been received with respect to the 
RO's July 1997 denial of service connection for disability 
manifested by lower extremity numbness.  The RO issued such 
statement of the case on October 20, 1999, and at that time 
advised the veteran of the need to file a substantive appeal 
on the timeliness matter.  In a supplemental statement of the 
case issued on November 30, 1999, the RO advised the veteran 
that no timely substantive appeal on the timeliness matter 
had been received.  However, a statement from the veteran 
indicating his intent to appeal (he cited the October 20, 
1999 statement of the case and letter) and requesting 
adjudication of the lower extremity numbness matter is date-
stamped as received by the RO on November 16, 1999.  Such 
correspondence may be accepted as a substantive appeal and, 
accordingly, the matter of the timeliness of the notice of 
disagreement is properly before the Board and is decided 
herein.  The remaining issues are addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  On July 28, 1997, the RO notified the veteran of the 
denial of entitlement to service connection for disability 
characterized by numbness of the lower extremity.

2.  No written communication expressing disagreement with the 
RO's denial of service connection for disability 
characterized by lower extremity numbness was received from 
the veteran or his representative until January 1999, when 
written argument was submitted by the veteran's 
representative. 


CONCLUSION OF LAW

A timely notice of disagreement with the RO's July 1997 
rating decision denying service connection for bilateral 
lower extremity numbness has not been received.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  

A Notice of Disagreement is a written communication from 
either the veteran or, if applicable, his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result  
38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
the decision will become final and binding on the veteran.  
The date of mailing the letter of notification of the 
determination in question will be presumed to be the same as 
the date of that letter for purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  

Here, the pertinent procedural history is as follows.  On 
July 28, 1997, the RO notified the veteran (at his address of 
record) that entitlement to service connection for numbness 
of the lower extremities was denied.  A review of the claims 
file fails to reveal that the RO received any correspondence 
expressing disagreement with that denial from the veteran or 
his representative within the one-year period following the 
July 1997 notification.  Rather, the record shows an exchange 
of correspondence between the veteran and VA relevant to his 
pension claim, as well as receipt of lay statements from 
family, co-workers and friends, and medical evidence 
pertinent to the veteran's physical and mental complaints.  
No written communication addressing the lower extremity 
numbness issue was received from the veteran or his 
representative until January 1999, long after expiration of 
the time period for submitting a Notice of Disagreement 

The veteran argues that the completed Form 9 submitted by him 
in December 1996 constitutes a timely notice of disagreement.  
The Board cannot agree since a submission in December 1996 
cannot express disagreement with and a desire to contest a 
decision that has not yet been rendered.  

The Board notes that if the veteran wishes to reopen his 
claim for service connection for numbness of the lower 
extremities, he may do so with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991); 
 38 C.F.R. § 3.156 (2001).


ORDER

The Board having determined that the veteran did not submit a 
timely notice of disagreement with the RO's July 1997 
decision denying entitlement to service connection for lower 
extremity numbness, the appeal is denied.


REMAND

Initially, the Board notes that the RO has framed one of the 
issues on appeal as entitlement to service connection for 
anxiety attacks with various symptoms.  In the Board's 
opinion, the veteran is not limiting his appeal for service 
connection for psychiatric disability to anxiety attacks with 
various symptoms.  Rather, he is claiming that his 
psychiatric disability, regardless of the diagnosis or lack 
of a diagnosis, is service connected.  It was for this reason 
that the Board framed the issue as entitlement to service 
connection for psychiatric disability when the case was 
remanded in October 1999.  While the case was in remand 
status, the RO denied service connection for post-traumatic 
stress disorder (PTSD) in rating decisions of August 2000 and 
September 2001.  It did not issue a supplemental statement of 
the case addressing the PTSD issue.  Again, in the Board's 
view, the veteran's appeal for service connection for 
psychiatric disability is not limited to any particular 
psychiatric disorders or any particular psychiatric symptoms.  
Therefore, a supplemental statement of the case which 
reflects appropriate consideration of the issue of 
entitlement to service connection for psychiatric disability, 
to include PTSD, is needed.
Moreover, the Board has determined that additional 
psychiatric and other examinations are needed to determine 
the nature and etiology of existing psychiatric disability 
and to otherwise address the nature and etiology of the 
veteran's claims of various psychiatric and physical 
manifestations.  

In this regard the Board notes that the medical evidence of 
record, to include Social Security Administration, VA and 
private medical evidence, shows various psychiatric 
diagnoses.  The Board remanded the psychiatric issue for an 
examination to clarify the existence, nature and etiology of 
each currently present acquired psychiatric disorder.  An 
October 2000 VA psychiatric examination report shows no Axis 
I diagnosis.  However, that examiner did not, as requested in 
the Board's October 1999 remand, sufficiently address the 
existence and implications of psychiatric manifestations such 
as the veteran's history of panic/anxiety attacks with 
associated upper extremity numbness and shortness of breath.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The October 
2000 VA psychiatric examiner indicated the veteran had a 
personality disorder and substance abuse issues, but did not 
include any discussion of the veteran's noted history of 
anxiety attacks or otherwise reconcile the veteran's 
complaints and documented diagnostic history with the more 
current examination results.  Also, the Board notes that the 
report of peripheral nerve examination completed in October 
2000 does include a diagnosis of hyperventilation syndrome 
associated with anxiety attacks.

The Board also notes that although the medical evidence of 
record fails to identify any objective evidence of memory 
loss or other pathology causing cognitive impairment, the 
psychiatric examination requested in this remand may 
contribute clarifying information relevant to the veteran's 
memory complaints and as such adjudication of that matter 
should be deferred pending the results of the remand.

Further with respect to the above, the Board notes that there 
is medical evidence of record, current and past, identifying 
a hyperventilation syndrome secondary to anxiety attacks.  
There are also records identifying neuropathy of the upper 
extremities.  The most-current VA examination reports appear 
to recognize and address such only as occurring coincident 
with the hyperventilation/panic attacks and there is other 
contradictory evidence in the file indicating there is no 
pathology behind the veteran's complaints.  No clear opinion 
as to the existence and etiology of such has been obtained.  

The veteran also complains of aches and pains in his 
shoulders, hips, thighs, knees and shins, as well as his 
back.  Although joint disability of the hips, thighs, shins 
and back has not been identified in the current medical 
record, there is medical evidence of a diagnosis of 
patellofemoral pain syndrome of the knees.  Notably, the 
veteran had a pre-service left knee injury and surgery, 
without evidence of in-service injury to either knee but with 
continuous knee complaints following service.  An opinion to 
clarify the etiology of existing knee disability is therefore 
warranted.  The Board also notes that although there is 
competent medical evidence attributing the veteran's stomach 
complaints to lactose intolerance, an adequate medical 
opinion addressing whether any current stomach disorder is 
chronic or addressing the etiology of the lactose intolerance 
is not of record.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  If the veteran identifies any 
outstanding evidence or information 
pertinent to his claims, the RO should 
take appropriate steps to obtain such 
evidence and/or information.  It should 
also request the veteran to submit any 
such evidence or information that it is 
unable to obtain.  

2.  Then, the RO should arrange for 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present upper extremity 
numbness, memory or cognitive impairment, 
joint disability (to include the 
shoulders, hips, thighs, shins, knees and 
back), respiratory disability, 
psychiatric disability and stomach 
disability.  

The claims folder must be made available 
to and reviewed by the examiners.  

All appropriate tests and studies should 
be conducted.  

The rationale for all opinions expressed 
must also be provided.

All objective indications of the claimed 
disabilities should be identified.  In 
addition, the specific manifestations of 
each diagnosed disorder should be 
identified and all objective indications 
of chronic disability, which are not 
attributable to a known clinical 
diagnosis, should be specifically 
identified.  The psychiatric examiner 
should specifically address whether 
anxiety attacks, memory impairment, upper 
extremity numbness, stomach cramps, 
shortness of breath, joint pains and/or 
other physical complaints are 
manifestations of any diagnosed 
psychiatric disorder.  

With respect to each diagnosed disorder, 
the appropriate examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
military service.  If the psychiatric 
examiner is of the opinion that no Axis I 
diagnosis is in order, he or she should 
support this conclusion, to include a 
discussion of the other evidence of 
record showing Axis I diagnoses.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  If 
the veteran's claim for service 
connection for psychiatric disability 
remains at issue, the supplemental 
statement of the case should address the 
claim as one encompassing disability from 
an undiagnosed illness and disability 
from any diagnosed psychiatric disorder.  
The veteran and his representative should 
then be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise notified by the RO.  
By this remand the Board intimates no opinion as to any final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's 



Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

